Citation Nr: 0527665	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-19 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus to include peripheral neuropathy of 
the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from March 1969 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veteran's Affairs (VA) Regional Office in Huntington, West 
Virginia.  The RO granted service connection and a 10 percent 
disability evaluation for type II diabetes mellitus, and 
denied service connection for diabetic peripheral neuropathy 
of the upper and lower extremities.  In October 2003, the 
veteran appealed the assignment of a higher initial rating 
and the denial of his claim for service connection for 
peripheral neuropathy of the upper and lower extremities.  In 
March 2004, the RO awarded a 20 percent evaluation for the 
service-connected diabetes mellitus.  In October 2004, it 
granted service connection for peripheral neuropathy of the 
upper and lower extremities and recharacterized the 
disability as type II diabetes mellitus to include peripheral 
neuropathy of the upper and lower extremities.  The RO 
determined that, as  noncompensable evaluations for the 
peripheral neuropathy were warranted, it was part of the 
diabetic process and rated as such under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2005).  

In April 2005, the veteran testified at a hearing at the RO 
before the undersigned.  At that time, he expressly disagreed 
with the noncompensable evaluations assigned to his 
peripheral neuropathy of the upper and lower extremities.


FINDING OF FACT

The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected type II 
diabetes mellitus requires a need to take daily oral 
hypoglycemic medication and observe a restricted diet, 
without a need to take insulin or restrict activities, and 
that such complication as peripheral neuropathy of the 
upper and lower extremities would not be compensable if 
separately evaluated.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 20 
percent for type II diabetes mellitus to include peripheral 
neuropathy of the upper and lower extremities have not been 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic 
Code (DC) 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

In August 2002, the RO provided the appellant with 
correspondence essentially outlining the duty- to-assist 
requirements of the VCAA.  The RO issued a detailed March 
2004 statement of the case (SOC) and October 2004 
supplemental statement of the case (SSOC) in which he and his 
representative were advised of all the pertinent laws and 
regulations, including those regarding an increased rating 
for diabetes mellitus.

We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
an increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2004 SOC 
contained pertinent language from the new reasonable doubt 
and duty-to-assist regulations codified at 38 C.F.R. §§3.102 
and  3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  All the above notice documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

In June 2003, the RO granted the veteran's claim for service 
connection for type II diabetes mellitus.  The RO based its 
determination on service records that reflect the his service 
in the Republic of Vietnam, and private medical records, 
dated from May 2000 to March 2002, that indicate he took 
Amaryl (in May 2000) and was diagnosed with type II diabetes 
mellitus.   
 
In a September 2002 written statement, the veteran said that 
being a diabetic caused him to experience face numbness, 
constant headaches, upper and lower extremity neuropathy, 
difficulty driving for a living, dizziness due to taking 
Amaryl, retinopathy in both eyes, and weight loss due to loss 
of muscle mass.  He said he was unable to participate in 
gainful employment due to being a diabetic.

The RO also considered the findings of a January 2003 VA 
examination.  According to the examination report, the 
veteran, who was 52 years old, was diagnosed with diabetes in 
1999.  He denied episodes of ketoacidosis and had episodes of 
decreased glucose when he felt his heart pound.  He followed 
a diabetic diet.  The veteran weighed 130 pounds for the last 
two years and, prior to that, weighed 145 pounds.  He had no 
restriction of activities, just got easily fatigued.  It was 
noted that the veteran underwent a visual examination in 
March 2002 and there were no signs of retinopathy.  The 
veteran believed he had poor circulation and said his feet 
ached and were cold.  He denied any swelling, neurological 
symptoms, or other problems.  He took Amaryl and saw his 
primary physician every 6 months.  

On examination, the veteran was 5'8" tall, and weighed 143 
pounds.  His skin was soft, warm and moist with no edema.  
Peripheral pulses were 2+ throughout and even bilaterally.  
There were no varicosities noted.  In his extremities, 
musculature was normal with normal reflexes and strength, 
bilaterally.  Hair growth was normal and equal, bilaterally.  
Both feet were normal in color and pulses were 2+.  
Monofilament exam was 6/6 and testing for light touch and 
pain was normal.  The examiner found no sign of peripheral 
neuropathy.  The diagnosis was diabetes type II.

As noted, in March 2004, the RO awarded a 20 percent 
evaluation for the service-connected diabetes mellitus type 
II.

In May 2004, the veteran underwent another VA examination.  
The VA examiner reviewed the pertinent findings of the 
January 2003 examination.  It was noted that the veteran had 
hypoglycemia twice a year and carried food or glucose with 
him at all times.  He ate a little of it and the hypoglycemic 
reaction ended.  He had no ketoacidosis.  The veteran was on 
an American Diabetes Association (ADA) diet. He weighed 130 
pounds a year ago and currently weighed 144 pounds, having 
gained weight since his last examination.  As to restricted 
activities, it was noted that he worked full time as an 
indoor engineer and lost no time from work.  He denied visual 
problems.  The veteran believed he had poor circulation 
because his feet and hands got cold.  He said his heart felt 
as if it were beating outside his body.  Findings of a past 
electrocardiogram (EKG) were normal.  The veteran had no 
evidence of numbness, pins or needles or other neurological 
symptoms and said his feet and hands got old.  He took Amaryl 
daily and was on an ADA diet.  He did not take any insulin.  
The veteran saw his primary physician every six months.  He 
reported anal pruritus and some loss of strength.  

On examination, the veteran weighed 144 pounds.  His 
bilateral upper extremity strength, grips, pulses, hair 
growth, and warmth were normal.  All functions of both hands 
were normal.  He touched the thumb to all fingertips and the 
fingertips and the thumb to the palm of both hands with no 
problems.  Light touch and pain were decreased in his hands 
and fingers.  The veteran's feet had no swelling.  There no 
skin problems.  His skin was smooth and there was no evidence 
of any ulcerations.  Pulses were normal on both feet and in 
both ankles.  Reflexes were normal in both lower extremities 
and hair growth was decreased.  Light touch and pain was 
decreased in both feet and toes.  X-rays of the hands were 
normal, and showed congenital deformity of both ulnas at the 
wrist, and bone densities representing possible old fractures 
in both wrists.  X-rays of the feet were normal.  

The diagnosis was diabetes mellitus type II with peripheral 
neuropathy of the hands, fingers, feet and toes.  The VA 
examiner stated that the veteran had mild peripheral 
neuropathy of both hands and fingers and both feet and toes 
that should not interfere with any of the veteran's functions 
such as walking or use of his hands and fingers.  Further, 
the VA examiner said that the veteran's diabetes required 
oral hypoglycemic agents and restricted diet, but no insulin, 
restricted diet, and regulation of activities.

During his April 2005 Board hearing, the veteran testified 
that his hands and feet were always cold and he experienced 
constant leg and hand pain.  He was able to walk, and had 
difficulty controlling his diabetes mellitus.  The veteran 
said he took oral hypoglycemic medication and restricted his 
diet, but did not restrict his activities. 

III.  Legal Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2005), represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation is assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability. Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2005); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping, and the appellant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban v. Brown, 6 Vet. App. at 262.

The veteran's service-connected type II diabetes mellitus 
with peripheral neuropathy of the upper and lower extremities 
is currently evaluated as 20 percent disabling under DC 7913.  
Pursuant to 38 C.F.R. § 4.119, DC 7913, a 20 percent rating 
may be assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating may be assigned for diabetes 
requiring insulin, restricted diet, and regulation of 
activities.  Id.  

Further, a 60 percent rating may be assigned for diabetes 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.  A 100 percent evaluation may be assigned for 
diabetes requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  NOTE (1): Evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code.  38 C.F.R. § 
4.119, Diagnostic Code 7913.

In order for a higher 40 percent rating to be warranted, the 
evidence would have to establish that the veteran's service-
connected type II diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  Although the 
record reflects that the veteran is required to take daily 
oral hypoglycemic medication and is on a restricted diet, his 
daily activities are not limited as a result of his diabetes 
mellitus nor does he require insulin.  In summary, a 40 
percent rating is not deemed warranted under Diagnostic Code 
7913, as the higher rating is not more nearly approximated.  

Likewise, a higher 60 percent evaluation is not warranted.  
There is no objective medical evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations and he does not require visits twice a month 
to a diabetic care provider

The veteran also maintains that his peripheral neuropathy of 
the upper and lower extremities warrants separate compensable 
disability evaluations.  

As noted, in the October 2004 rating, the veteran's type II 
diabetes mellitus was recharacterized as type II diabetes 
mellitus with peripheral neuropathy of the upper and lower 
extremities.  The RO found that since the diabetic 
complications warranted noncompensable evaluations, the 
rating schedule provided that the noncompensable 
complications were considered to be part of the diabetic 
process evaluated under the rating criteria of DC 7913.  See 
e.g., 38 C.F.R. §§ 4.123, 4.124, DCs 8513, 8516, 8520 (2005).  
The Board agrees that the complications are noncompensable 
and do not warrant separate evaluations.  

For example, the May 2004 VA examination of the veteran's 
upper extremities showed normal strength, grips, reflexes, 
pulses, hair growth and warmth.  Hand functions were normal.  
Light touch and pain were decreased in his hands and fingers.  
The veteran's feet had no swelling and no skin problems.  
Pulses were normal in the feet and ankles and lower extremity 
reflexes were normal.  Hair growth was decreased and light 
touch and pain was decreased in both feet and toes.  There is 
no evidence of mild incomplete paralysis of the ulnar nerve 
of either the minor or major extremity (DC 8516), mild 
incomplete paralysis of the radicular groups of the dominant 
upper extremity (DC 8520), or mild incomplete paralysis of 
the sciatic nerve (DC 8520).  As such, the veteran does not 
meed the criteria for separate compensable ratings for 
peripheral neuropathy of the upper and lower extremities. 

The Board acknowledges the veteran's complaints of bilateral 
leg pain and hand and foot coldness and pain.  Although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the Rating Schedule 
does not require a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

Based upon the record before the Board, there is no objective 
evidence of any need for the veteran to take insulin and 
restrict his activities.  Moreover, the diabetes disorder has 
not caused other disabilities such as the peripheral 
neuropathy that hinders the veteran's range of motion or 
ability to perform such tasks as walking or standing more 
than slightly.  Thus, his complaints of pain and sensory loss 
in his extremities can justify no more than the currently 
assigned initial rating of 20 percent for type II diabetes 
mellitus with peripheral neuropathy of the upper and lower 
extremities.  38 C.F.R. § 4.119, DC 7513.  Such a finding 
corresponds to the currently assigned 20 percent evaluation.

Thus, the competent and objective medical evidence 
preponderates against a finding that an initial rating in 
excess of 20 percent is warranted for the service-connected 
type II diabetes mellitus with peripheral neuropathy of the 
upper and lower extremities. See 38 U.S.C.A. § 5107 (old and 
new version).

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  Although the 
veteran argued in his September 2002 written statement that 
the diabetes mellitus affected his ability to work, in May 
2004, he told the VA examiner that he worked full time as an 
indoor engineer and lost no time from work, and there has 
been no evidence submitted to show that the diabetes 
disability, alone, has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to further discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected type 
II diabetes mellitus with peripheral neuropathy of the upper 
and lower extremities, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 20 percent for type II 
diabetes mellitus with peripheral neuropathy of the upper and 
lower extremities is denied.



	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


